DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 05/23/2022.
Claims 1-20 are presented for examination and claims 11-20 are withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application has provision application of 63/048444 filed on 07/06/2020 and provision application of 62/971947 filed on 02/08/2020.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 07/23/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Response to Arguments
Applicant's arguments filed 05/23/202 have been fully considered but they are not persuasive. 
Applicant argues the following limitation(s):
Applicant argues, stated in the remark on page 8 to explains reasons why there would allegedly be a serious burden on the examiner if the restriction is not required. Examiner point out the Inventions are in separate classifications and the Inventions would require different fields of search that would be necessarily overlap each other. For example, a search for system and management of the network such as summing of data transport channel, enable data protection over network as disclosed in Invention I. A search for routing the network using IP packet such as “uses multiple internet service providers and forms logical tunnels, wherein the method comprises: receiving an internet protocol packet (IP packet) at a dispatch point; 5dispatching a MSTN packet to a logical tunnel; receiving the MSTN packet at a destination; and delivering the IP packet to a user where the IP data packets' transportation from digital devices or their networks to the user and vice versa is through network data services” as disclosed in Invention II. Although the search elements are associated the same category of multi-service tunnel network technology, but they are related to different invention identity with different procedures.  Based on the reasons above, applicant argument have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).
Regarding claims 1-3 and 5-10, each of the claims contain at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 75 and 82 are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	Regarding claim 1, the claims recites “A multi-service tunnel network technology system” comprises: a tunnel module, which …; a management and monitoring system module, which… is lack of sufficient structure modifier for each limitation. The modules are preceded by various labeling descriptions, but words like “a tunnel module, which …; a management and monitoring system module, which… only describe the functionality descriptions of the module and is not a structural modifier, nor defined in the specification has having a particular structure.  Additionally, the actual functional language does not provide any structure modification to the described modules.  As result, the modules are non-structural terms and invoke §112 ¶6.
Claim 1 recites the limitation "monitor the status" in line 8. There is insufficient antecedent basis for this limitation in the claim. There is no disclosure of status in the previous limitations. 
Claim 1 recites the limitation "the data packets’ transportation" in line 8. There is insufficient antecedent basis for this limitation in the claim. There is no disclosure of data packet in the previous limitations.
Claim 1 line 10 recites “their networks” is vague and indefinite because it is unclear who are “their” refers to. Similar issue exists in claim 7 line 3. 
Claim 1 line 9 recites “communication channels created by MSTNT technology” is vague and indefinite because it is unclear whether are “the communication channel”. In the previous limitation only discloses “the data transport channel”.
Claim 8 line 1 recites “the autonomous MSTNT system”. There is insufficient antecedent basis for this limitation in the claim. There is no disclosure of autonomous in the previous limitations. The autonomous limitation only discloses in claim 5 which claim 8 is not depend on. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


August 26, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478